Title: From George Washington to George Rogers Clark, 25 April 1781
From: Washington, George
To: Clark, George Rogers


                        

                            
                            Sir
                            Head Quarters New Windsor 25th April 1781
                        
                        At the request of His Excellency Govr Jefferson I have already given orders to the Commandant of Fort Pitt to
                            afford you every assistance in his power in the procuration of your intended expedition.
                        I, a few days ago, received a piece of intelligence from New York which it may be material for you to know—It
                            is—that Colo. Conolly who formerly lived upon the Ohio, who was taken in the year 1775 and lately exchanged, is to proceed
                            to Quebec as soon as the season will permit with as many Refugees as he can collect at New York—that he is to join Sir
                            John Johnson in Canada and that they are to proceed with their united forces by the Route of Buck Island, Lake Ontario
                            &c. to Vinango. Their object is to be Fort Pitt and the Western posts. It is also said that Conolly carries blank
                            Commissions to be given to persons already in the Country and that there are several hundred persons now in the
                            neighbourhood of Fort Pitt who are to join him. As this last corresponds with a suspicion which Colo. Brodhead entertains
                            I have written to him to take measures to secure or remove every suspected person. I am Sir Yr most obt and hble Sert. 

                    